Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020, was filed after the mailing date of the final rejection on July 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 2, 2020, was filed after the mailing date of the final rejection on July 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
The information disclosure statement (IDS) submitted on December 17, 2020, was filed after the mailing date of the final rejection on July 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November, 2, 2020 has been entered.  Accordingly, Claims 1-11 and 13-25 are pending in this application.  Claims 1-8, 10, 11, and 13-20 have been amended.  Claims 1, 10, and 18 are independent claims.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Lai (PG Pub. No. 2011/0191316 A1), and further in view of Chakraborty (PG Pub. No. 2017/0140428 A1).
Regarding Claim 1, Lai
activating a plurality of widgets based on a search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210)
determining a view for each of the subset of the plurality of widgets based upon a number of search results associated with the search query (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force); and
displaying the search results within the subset of the plurality of widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
determining that an activated number of the plurality of widgets is greater than a first threshold; and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold.
Chakraborty discloses:
determining that an activated number of the plurality of widgets is greater than a first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t); and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Chakraborty for the benefit of dynamically selecting content for online visitors (see Chakraborty, Abstract).
Regarding Claim 2, Lai in view of Chakraborty discloses the method of Claim 1, wherein the plurality of widgets that are activated are suitable for displaying the search results of an entity type (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 4, Lai in view of Chakraborty discloses the method of Claim 1, wherein the plurality of widgets that are activated are suitable for displaying a particular type of search results (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210). 
Regarding Claim 10, Lai discloses an apparatus comprising:
a processor (see Lai, paragraph [0093], for processing unit 1520) executing computer-readable instructions stored on a memory to:
activating a plurality of widgets based on a search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210)
determining a view for each of the subset of the plurality of widgets based upon a number of search results associated with the search query (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force); and
displaying the search results within the subset of the plurality of widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
determining that an activated number of the plurality of widgets is greater than a first threshold; and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold.
Chakraborty discloses:
determining that an activated number of the plurality of widgets is greater than a first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t); and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Chakraborty for the benefit of dynamically selecting content for online visitors (see Chakraborty, Abstract).
Regarding Claim 18, Lai discloses a non-transitory computer readable media with computer-executable instructions embodied thereon that, when executed by a processor of a search system, cause the search system to perform a process comprising:
activating a plurality of widgets based on a search query (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210)
determining a view for each of the subset of the plurality of widgets based upon a number of search results associated with the search query (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force); and
displaying the search results within the subset of the plurality of widgets according to the view (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force; see also paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330).
Lai does not disclose:
determining that an activated number of the plurality of widgets is greater than a first threshold; and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold.
Chakraborty discloses:
determining that an activated number of the plurality of widgets is greater than a first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t); and
selecting a subset of the plurality of widgets upon determining that the activated number of the plurality of widgets is greater than a first threshold, wherein the subset of the plurality of widgets is no greater than the first threshold (see Chakraborty, paragraph [0046 – 0047], where given the following: (1) a widget bank, that constitutes a finite number of m widgets … and (2) an arbitrary length of Web journey (for example, n Web pages visited) by the online visitor of the Website, determine, which of the top k widgets from the set of m widgets should be shown for an arbitrary point of time t).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Chakraborty for the benefit of dynamically selecting content for online visitors (see Chakraborty, Abstract).
Regarding Claim 22, Lai in view of Chakraborty discloses the apparatus of Claim 10, wherein the processor further executes the computer-readable instructions to activate the plurality of widgets that satisfy a condition (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210).
Regarding Claim 23, Lai in view of Chakraborty discloses the apparatus of Claim 22, wherein the condition comprises an entity type, the number of search results of a particular type, or a current state of a virtual computing system (see Lai, paragraph [0043], where for example, in a case where UDC includes a user-submitted search query that is submitted to a search engine, assessing such UDC may include parsing the search query using linguistic and semantic analysis to recognize any entity that is included in the query and estimate the user’s query intent; see also paragraph [0046], where one or more widgets may be selected based at least in part on an estimate of the user’s intent that was arrived at as a result of assessing the UDC at process 210), the number of the least one search result of a particular type, or a current state of a visual computing system.
Regarding Claim 24, Lai in view of Chakraborty discloses the non-transitory computer readable media of Claim 18, wherein the subset of the plurality of widgets comprises a first widget and a second widget, and wherein the view of the first widget is different from the view of the second widget (see Lai, paragraph [0050], where content relevancy of a widget may refer to how closely a widget matches a deduced intent of a user’s query; for example, suppose a user submits a query with terrors ‘groom’, ‘lake’, and ‘Nevada’; based on an assessment of this particular query, further suppose that three widgets are selected for rendering alongside a vertical search result web page; in one particular example, such widgets may include a mapping widget allowing a user to obtain driving directions from a selected spot to Groom Lake, NV; a tourism widget containing a list of attractions and sight-seeing stops in relatively close proximity to Groom Lake, NV; and an informational widget for the United States Air Force).
Regarding Claim 25, Lai in view of Chakraborty discloses the non-transitory computer readable media of Claim 18, wherein each of the subset of the plurality of widgets is configured to display the search results of a particular type (see Lai, page 9, where Claim 20 discloses a plurality of widgets each configured to display information of a particular type, such as ‘shopping’, ‘utility’, and ‘finance’).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai and Chakraborty as applied to Claims 1, 2, 4-6, 10, 13, 14, 18, and 22-25 above, and further in view of McFadden (PG Pub. No. 2013/0014086 A1).
Regarding Claim 3, Lai in view of Chakraborty discloses the method of Claim 1, wherein:
Lai does not disclose the plurality of widgets that are activated are suitable for displaying a state of a virtual computing system identified based on the search query.  McFadden discloses the plurality of widgets that are activated are suitable for displaying a state of a virtual computing system identified based on the search query (see McFadden, paragraph [0105], where device 600 includes a processor configured to establish a connection with one or more virtual machines (e.g., using a debugger protocol configured to communicate debug commands to an application executed by the virtual machine), transmit a request for the current state of the one or more virtual machines using the debugger protocol, and output the current state information of the one or more virtual machines for display to a user upon request of a user of the mobile device; see also paragraph [0116], where Fig. 7 is a block diagram illustrating the internal architecture 700 of the device 600; the architecture includes … application programs 715 (including, for example, a web browser application, a widget or gadget engine, and or other applications as necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with McFadden for the benefit of transmitting a request for the state of one or more virtual machines and outputting the current state of the one or more virtual machines to the user (see McFadden, Abstract).
Claims 5, 6, 13, and 14 are rejected as being unpatentable over Lai and Chakraborty as applied to Claims 1, 2, 4, 10, 18, and 22-25 above, and further in view of Nee (PG Pub. No. 2013/0304725 A1).
Regarding Claim 5, Lai in view of Chakraborty
the view comprises a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]).
Lai does not disclose a view in response to the number of search results comprising a single search result.  Nee discloses a view in response to the number of search results comprising a single search result (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 6, Lai in view of Chakraborty discloses the method of Claim 1, wherein:
the view comprises a visual view (see also Lai, paragraph [0073], where Fig. 4 is an example screenshot 400 illustrating a set of widgets 410 in accordance with some other embodiments … if user selects widgets 410 with cursor 415, additional search results related to a particular labeled widget may be displayed within pop up box 430; the illustrated case shows that if a user selects travel widget 410, one result may be that pop-up box 430 displays some additional relevant information regarding the San Francisco zoo).
Lai does not disclose a view in response upon the number of search results being greater than a second threshold.  Nee discloses a view in response upon the number of search results being greater than a second threshold It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 13, Lai in view of Chakraborty discloses the apparatus of Claim 10, wherein:
the view comprises a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]).
Lai does not disclose a view in response to the number of search results comprising a single search result.  Nee discloses a view in response to the number of search results comprising a single search result (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 14, Lai in view of Chakraborty
the view comprises a visual view (see also Lai, paragraph [0073], where Fig. 4 is an example screenshot 400 illustrating a set of widgets 410 in accordance with some other embodiments … if user selects widgets 410 with cursor 415, additional search results related to a particular labeled widget may be displayed within pop up box 430; the illustrated case shows that if a user selects travel widget 410, one result may be that pop-up box 430 displays some additional relevant information regarding the San Francisco zoo).
Lai does not disclose a view in response upon the number of search results being greater than a second threshold.  Nee discloses a view in response upon the number of search results being greater than a second threshold It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Claims 7, 11, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Chakraborty as applied to Claims 1, 2, 4, 10, 18, and 22-25 above, and further in view of Wey (PG Pub. No. 2012/0005611 A1) and Nee.
Regarding Claim 7, Lai in view of Chakraborty discloses the method of Claim 1, wherein:
Lai does not explicitly disclose the third view is a list view.  Wey explicitly discloses the third view is a list view (see Wey, paragraph [0116], where Fig. 5C shows that a panel or user interface widget 512 is used to list search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Wey for the benefit of displaying a list view of search results within a widget (see Wey, paragraph [0116], Fig. 5C).
Lai does not disclose a view in response to the number of search results being greater than a single search result and less than a second threshold.  Nee discloses a view in response to the number of search results being greater than a single search result and less than a second threshold (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 11, Lai in view of Chakraborty discloses the apparatus of Claim 10, wherein:
Lai discloses a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]); and
a visual view (see also Lai, paragraph [0073], where Fig. 4 is an example screenshot 400 illustrating a set of widgets 410 in accordance with some other embodiments … if user selects widgets 410 with cursor 415, additional search results related to a particular labeled widget may be displayed within pop up box 430; the illustrated case shows that if a user selects travel widget 410, one result may be that pop-up box 430 displays some additional relevant information regarding the San Francisco zoo).
Lai does not explicitly disclose a list view.  Wey explicitly discloses a list view (see Wey, paragraph [0116], where Fig. 5C shows that a panel or user interface widget 512 is used to list search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Wey for the benefit of displaying a list view of search results within a widget (see Wey, paragraph [0116], Fig. 5C).
Lai in view of Wey does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than a single search result and less than a second threshold, the view comprises a third view different from the first view and the second view.  The combination of Lai, Wey, and Nee discloses upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than a single search result and less than a second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 15, Lai in view of Chakraborty discloses the apparatus of Claim 10, wherein:
Lai does not explicitly disclose the third view is a list view.  Wey explicitly discloses the third view is a list view (see Wey, paragraph [0116], where Fig. 5C shows that a panel or user interface widget 512 is used to list search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Wey for the benefit of displaying a list view of search results within a widget (see Wey, paragraph [0116], Fig. 5C).
Lai does not disclose a view in response to the number of search results being greater than a single search result and less than a second threshold.  Nee discloses a view in response to the number of search results being greater than a single search result and less than a second threshold (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 19, Lai in view of Chakraborty discloses the non-transitory computer readable media of Claim 18, wherein:
Lai discloses a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]); and
a visual view (see also Lai, paragraph [0073], where Fig. 4 is an example screenshot 400 illustrating a set of widgets 410 in accordance with some other embodiments … if user selects widgets 410 with cursor 415, additional search results related to a particular labeled widget may be displayed within pop up box 430; the illustrated case shows that if a user selects travel widget 410, one result may be that pop-up box 430 displays some additional relevant information regarding the San Francisco zoo).
Lai does not explicitly disclose a list view.  Wey explicitly discloses a list view (see Wey, paragraph [0116], where Fig. 5C shows that a panel or user interface widget 512 is used to list search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Wey for the benefit of displaying a list view of search results within a widget (see Wey, paragraph [0116], Fig. 5C).
Lai in view of Wey does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than a single search result and less than a second threshold, the view comprises a third view different from the first view and the second view.  The combination of Lai, Wey, and Nee discloses upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than a single search result and less than a second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Regarding Claim 21, Lai in view of Chakraborty discloses the method of Claim 1, wherein:
Lai discloses a detailed view (see also Lai, paragraph [0072], where as a user mouses over, clicks, or otherwise selects one of the widgets 310 with the mouse 315, additional search results related to a particular labeled widget may be displayed within the pop-up box 330; the illustrated case shows that if a user selects the shopping widget, one result may be that pop-up box 330 displays one of Michael Jackson’s albums and a best available price for that album [it is the position of the Examiner that albums of the entity ‘Michael Jackson’ and best price available constitute additional information pertaining to the search result in accordance with the definition of detailed view specified by the Applicant in Specification paragraph [0026]]); and
a visual view (see also Lai, paragraph [0073], where Fig. 4 is an example screenshot 400 illustrating a set of widgets 410 in accordance with some other embodiments … if user selects widgets 410 with cursor 415, additional search results related to a particular labeled widget may be displayed within pop up box 430; the illustrated case shows that if a user selects travel widget 410, one result may be that pop-up box 430 displays some additional relevant information regarding the San Francisco zoo).
Lai does not explicitly disclose a list view.  Wey explicitly discloses a list view (see Wey, paragraph [0116], where Fig. 5C shows that a panel or user interface widget 512 is used to list search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Wey for the benefit of displaying a list view of search results within a widget (see Wey, paragraph [0116], Fig. 5C).
Lai in view of Wey does not disclose upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being Lai, Wey, and Nee discloses upon the number of search results comprising a single search result, the view comprises a first view, upon the number of search results being greater than a second threshold, the view comprises a second view different from the first view, and upon the number of search results being greater than a single search result and less than a second threshold, the view comprises a third view different from the first view and the second view (see Nee, paragraph [0006], where dynamically selecting graphical query result display modes are described … if a particular query provides less than the threshold number of results, the system uses a first graphical query result mode … alternatively, if the query provides the threshold number of results or more, the system uses a second graphical query result mode; see also paragraph [0026], for one or more thresholds for switching modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Nee for the benefit of dynamically selecting graphical query result display modes (see Nee, Abstract).
Claims 8, 9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai and Chakraborty as applied to Claims 1, 2, 4, 10, 18, and 22-25 above, and further in view of Mansour (PG Pub. No. 2008/0082569 A1).
Regarding Claim 8, Lai in view of Chakraborty discloses the method of Claim 1, further comprising:
Lai does not disclose receiving an indication of addition of a new service, registering the new service with a search system in response to the indication, wherein the registering comprises identifying a keyword from the new service and automatically adding the keyword to a database of the search system, or including data in the at least one search result from the new service Mansour discloses receiving an indication of addition of a new service (see Mansour, paragraph [0071], where the method further includes the step of (d) discovering new data sources using the agents), registering the new service with a search system in response to the indication, wherein the registering comprises identifying a keyword from the new service and automatically adding the keyword to a database of the search system (see Mansour, paragraph [0353], where adding a new data source causes SIE 10 to generate a new, unique data-source ID in the data-source table in MDR 40; the new data-source ID is sent to SIA 12 with all other information of the database, and SIA 12 stores all the information in encrypted form in internal cache), and including data in the at least one search result from the new service based upon the keyword (see Mansour, paragraph [0229], where executer module 31 traverses the flow (in the “start to end” direction); for each node in the flow, executer module 31 gets the query/call to run, and recognizes the appropriate SIA 12 using an agents manager 50 (shown in FIG. 4) to be used for communicating with the data source (using the technical metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Mansour for the benefit of automating integration of data sources (see Mansour, Abstract).
Regarding Claim 9, Lai in view of Chakraborty discloses the method of Claim 8, further comprising:
Lai does not disclose installing the new service and associating the new service with the search system through the registering.  Mansour discloses installing the new service and associating the new service with the search system through the registering (see Mansour, paragraph [0229], where executer module 31 traverses the flow (in the “start to end” direction); for each node in the flow, executer module 31 gets the query/call to run, and recognizes the appropriate SIA 12 using an agents manager 50 (shown in FIG. 4) to be used for communicating with the data source (using the technical metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Mansour for the benefit of automating integration of data sources (see Mansour, Abstract).
Regarding Claim 16, Lai in view of Chakraborty discloses the apparatus of Claim 10, wherein the processor further executes the computer-readable instructions to:
Lai does not disclose receiving an indication of addition of a new service, registering the new service with a search system in response to the indication, wherein the registering comprises identifying a keyword from the new service and automatically adding the keyword to a database of the search system, or including data from the new service in the search results based upon the keyword.  Mansour discloses receiving an indication of addition of a new service (see Mansour, paragraph [0071], where the method further includes the step of (d) discovering new data sources using the agents), registering the new service with a search system in response to the indication, wherein the registering comprises identifying a keyword from the new service and automatically adding the keyword to a database of the search system (see Mansour, paragraph [0353], where adding a new data source causes SIE 10 to generate a new, unique data-source ID in the data-source table in MDR 40; the new data-source ID is sent to SIA 12 with all other information of the database, and SIA 12 stores all the information in encrypted form in internal cache), and including data from the new service in the search results based upon the keyword (see Mansour, paragraph [0229], where executer module 31 traverses the flow (in the “start to end” direction); for each node in the flow, executer module 31 gets the query/call to run, and recognizes the appropriate SIA 12 using an agents manager 50 (shown in FIG. 4) to be used for communicating with the data source (using the technical metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Mansour for the benefit of automating integration of data sources (see Mansour, Abstract).
Regarding Claim 17, Lai in view of Chakraborty and Mansour discloses the apparatus of Claim 16, wherein the processor further executes the computer-readable instructions to:
Lai does not disclose installing the new service and associate the new service with the search system through registration.  Mansour discloses installing the new service and associate the new service with the search system through registration (see Mansour, paragraph [0229], where executer module 31 traverses the flow (in the “start to end” direction); for each node in the flow, executer module 31 gets the query/call to run, and recognizes the appropriate SIA 12 using an agents manager 50 (shown in FIG. 4) to be used for communicating with the data source (using the technical metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Mansour for the benefit of automating integration of data sources (see Mansour, Abstract).
Regarding Claim 20, Lai in view of Chakraborty discloses the non-transitory computer readable media of Claim 18, wherein:
Lai does not disclose the processor automatically includes data in the search results from a new service associated with the search system.  Mansour discloses the processor automatically includes data in the search results from a new service associated with the search system (see Mansour, paragraph [0229], where executer module 31 traverses the flow (in the “start to end” direction); for each node in the flow, executer module 31 gets the query/call to run, and recognizes the appropriate SIA 12 using an agents manager 50 (shown in FIG. 4) to be used for communicating with the data source (using the technical metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Lai with Mansour for the benefit of automating integration of data sources (see Mansour, Abstract).
Response to Arguments
Applicant’s Arguments, filed November 2, 2020, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161